Citation Nr: 1728253	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-25 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for skin cancer, claimed as basal cell carcinoma, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, denied service connection for basal cell carcinoma of the face.  In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

This case was previously before the Board in April 2016, at which time the matter was remanded for further development.  The case is now returned for appellate review.

The issues of entitlement to service connection for diabetes mellitus and a TDIU also were remanded; but the RO granted these claims in rating decisions dated in December 2016 and April 2017, respectively.  As these claims were granted in full and there remains no issue or controversy with respect to these matters, they are no longer in appellate status.


FINDING OF FACT

The preponderance of the competent and credible evidence indicates that any skin cancer, claimed as basal cell carcinoma, began years after his active military service and was not caused by any incident of service



CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that the duties to notify and assist have been met.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  February 2008 correspondence from VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA medical center records, and private treatment records.  The Veteran has not made VA aware of any additional relevant, available records that have not been obtained.

The Veteran underwent a VA examination in August 2016.  The examination includes objective findings necessary for rating purposes and discusses the etiology of the Veteran's claimed skin cancer.  

VA afforded the Veteran the opportunity to give testimony before the Board.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The claim was remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2016).

II.  Service Connection

Service connection is established if it is shown the Veteran has a disability resulting from an injury sustained or a disease contracted in the line of duty during active service, or for aggravation during service of a pre-existing condition beyond the natural progression of the disorder.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016).  Only disabilities listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other disabilities initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Malignant tumors are chronic disabilities.  38 C.F.R. § 3.309(a) (2016).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain diseases like malignant tumors are considered chronic, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of separation from service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

The Veteran has asserted entitlement to service connection for skin cancer, claimed as basal cell carcinoma, based on his exposure to Agent Orange in Vietnam.  He additionally noted in an August 2012 report of general information that he had squamous cell carcinoma below his mouth and chin.  He testified that he had basal cell carcinoma removed from his face in the 1980s and asserts entitlement to compensation for the resultant scarring.  See, e.g., February 2016 Board hearing testimony, pp. 6-7.  The Veteran's representative also alluded to current lesions on the Veteran's face during the hearing.  Id. at 5-6.  

A medical statement was submitted in May 2010 that the Veteran had been treated surgically for keratoacanthoma of the face in 1978 or 1979, although treatment records for this procedure were not provided.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

In this case, the Veteran had service in Vietnam from March 1969 to March 1970.  Therefore, he is presumed to have been exposed to an herbicide agent during service.  

Basal cell carcinoma, keratoacanthoma, and squamous cell carcinoma are not presumptively related to herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, this does not prevent the Veteran from receiving compensation if they are otherwise shown to be related to service on a direct basis.  As the Veteran was presumably shown to be exposed to herbicides in service and has a history of treatment for keratoacanthoma of the face, with possibly currently active lesions, a medical opinion was provided in August 2016 to determine whether there is any relationship between these.

An August 2016 VA examination report notes that the Veteran was diagnosed with basal cell carcinoma in 1985 or 1986, per the Veteran.  The Veteran reported a history of skin cancer of the left chin but was unable to get the records because the records were gone.  He denied any skin cancer since then.  The Veteran had been treated for changing moles in September 2009 and May 2010, but was not found to have any recurrence of skin cancer.  On physical examination the Veteran had a scar on the left chin and right lower cheek, as well as right nares, status post skin biopsies and cancer removal.  All of the scars were reportedly well-healed without complication.  The examiner checked the box for scars that were painful or unstable, have a total area equal to or greater than 39 square cm, or are located on the head face or neck; however, later in the report, the examiner noted no scars on the head, face, or neck that were painful, unstable, abnormal in pigmentation or texture, or involving any elevation, depression, adherence to underlying tissue, or missing underling soft tissue.  There also was no impairment associated with the scarring from the skin cancer removal.

The examiner found that the Veteran's skin cancer was not related to his military service.  The rationale was that per the Veteran, he had basal cell carcinoma removed in 1985 or 1986, but there was no evidence of any current skin cancer.  The Veteran also reportedly had keratoacanthoma of the face in 1978 or 1979, but there was no evidence of any residuals.  The examiner noted that review of the literature did not support a connection between the Veteran's presumed Agent Orange exposure and basal cell carcinoma.  The examiner indicated that both long-term sun exposure and occasional extended, intense exposure typically leading to sunburn combined to cause damage that could lead to basal cell carcinoma.  The examiner also noted that the Veteran's separation examination in May 1971 was negative for skin conditions.  While there were no private treatment records to review, per the Veteran his basal cell carcinoma was first removed in 1985, many years after discharge.  The examiner could find no evidence of sun-related conditions, including sunburns, in the Veteran's service treatment records.  Thus, the examiner found that the Veteran's basal carcinoma was less likely than not caused by the claimed in-service injury, event, or illness. 

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's skin cancer is not caused by his service.  

The Veteran does not have a current diagnosis of skin cancer.  To the extent that he had a diagnosis of basal cell carcinoma in 1985, at the earliest, this was 13 years after service.  Thus, service connection is not warranted as presumptively related to military service under 38 C.F.R. §§ 3.307, 3.309. 

There is no record of a skin disability being diagnosed in service.  Thus, service connection is not warranted under 38 C.F.R. § 3.303 (a).

Also, there is no evidence that any post-service diagnosis of skin cancer is related to service.  The Board finds the VA medical opinion in August 2016 to be probative as to the etiology of the skin cancer.  The examiner was fully informed of the pertinent medical history of the case, provided a fully articulated opinion, and the opinion was supported by a reasoned analysis.  Therefore, the Board assigns a high probative value to the medical opinion in August 2016.  See Nieves-Rodriguez, 22 Vet. App. 295, 303-04 (2008).  

The Veteran testified as to both a private doctor and a VA doctor telling him that his exposure to Agent Orange was related to his skin cancer, and might have caused the questionable lesions that were removed.  See February 2016 Board hearing, pp. 3-4, 8.  However, in weighing these opinions with that of the VA opinion in August 2016, the latter has more probative value.  There is no record of the medical opinions provided by the private and VA doctors; and there is no rationale provided for these opinions.  For this reason, service connection is not warranted under 38 C.F.R. § 3.303 (d).

In addition, there is no evidence of a chronicity in symptoms of skin cancer since service, warranting service connection under 38 C.F.R. § 3.303(b).  The Veteran reportedly had skin lesions removed over the years but the record does not show that any diagnosis of skin cancer was made since 1985.

Although the Veteran contends that he has skin cancer due to service, he is not competent to make this conclusion.  While lay persons are competent to provide opinions on some medical issues, the issue of whether skin cancer is related to service falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As such, the Board accords significantly more weight to the medical evidence than to the Veteran's lay assertions.  Even considering the lay statements by the Veteran with regard to the matters they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection.

In summary, the preponderance of the evidence of record indicates that any present skin cancer was not shown in service or for many years thereafter, and is not related to service.  Accordingly, service connection for skin cancer, claimed as basal cell carcinoma, to include as secondary to herbicide exposure is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).








							(Continued on the next page)

ORDER

Entitlement to service connection for skin cancer, claimed as basal cell carcinoma, to include as secondary to herbicide exposure, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


